Exhibit 10.1
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
UNSECURED CREDIT AGREEMENT
This Second Amendment to Second Amended and Restated Unsecured Credit Agreement
(the “Amendment”) is made as of December 4, 2009, by and among BIOMED REALTY,
L.P. (“Borrower”), KEYBANK NATIONAL ASSOCIATION, as “Administrative Agent,” and
those new “Lenders” shown on the signature pages hereof.
R E C I T A L S
A. Borrower, Administrative Agent, the Lenders executing this Amendment and
certain other Lenders have entered into a Second Amended and Restated Unsecured
Credit Agreement dated as of August 1, 2007 as amended by that certain First
Amendment to Second Amended and Restated Unsecured Credit Agreement dated as of
November 23, 2009 (as it may be further amended, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Credit Agreement.
B. Pursuant to the terms of the Credit Agreement, the Lenders have agreed to
provide Borrower with a revolving credit facility with an initial Aggregate
Commitment of $665,000,000. The Borrower and the Administrative Agent on behalf
of the Lenders now desire to amend the Credit Agreement in order to, among other
things (i) pursuant to Section 2.8 of the Credit Agreement increase the
Aggregate Commitment to $720,000,000; and (ii) admit certain additional Lenders
under the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
1. The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.
2. From and after December 4, 2009 (the “Effective Date”), each of Morgan
Stanley Bank, N.A. and Deutsche Bank Trust Company Americas shall be considered
as a “Subsequent Lender” and a “Lender” under the Credit Agreement and hereby
agrees to all terms and conditions set forth in the Credit Agreement and the
Loan Documents and agrees that by executing this Amendment, it shall be
considered a party to the Credit Agreement and the Loan Documents having a
Commitment in the amount shown next to its signature on the signature page of
this Amendment. The Borrower shall, on or before the Effective Date, execute and
deliver to the Subsequent Lender a Line Note to evidence the Advances to be made
by such Lender.
3. From and after the Effective Date, the term “Aggregate Commitment” shall
mean, subject to Section 2.7 and Section 2.8 of the Credit Agreement, Seven
Hundred Twenty Million Dollars ($720,000,000). The respective Commitments and
Percentages of the Lenders with respect to the Aggregate Commitment are set
forth on Schedule 1.1 attached hereto and made a part hereof.

 

 



--------------------------------------------------------------------------------



 



4. From and after the Effective Date, the term “Aggregate Line Commitment” shall
mean an Aggregate Commitment of $720,000,000 plus any increase in the Aggregate
Commitment under Section 2.8 of the Credit Agreement, which is not a Term
Commitment.
5. For purposes of Section 11.6 of the Credit Agreement (Notices), the
address(es) and facsimile number(s) for such new Lenders shall be as specified
below their respective signature(s) on the signature pages of this Amendment.
6. The Borrower hereby represents and warrants to Lenders that, as of the
Effective Date:
(a) no Default or Event of Default under the Credit Agreement or any of the Loan
Documents has occurred and is continuing;
(b) except (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is permitted by this Agreement or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the representations and warranties contained
in Article 4 of the Credit Agreement are true and correct in all material
respects as of the Effective Date as though made on the Effective Date; and
(c) the Borrower has no offsets or claims against any of the Lenders.
7. As expressly modified as provided herein, the Credit Agreement shall continue
in full force and effect.
8. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.
9. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York.
[Remainder of Page left Intentionally Blank.]

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

                  BIOMED REALTY, L.P., a Maryland limited partnership    
 
           
 
  By:  BioMed Realty Trust, Inc., its sole general partner    
 
           
 
    By:  /S/ KAREN SZTRAICHER
 
Name: Karen Sztraicher    
 
      Title: VP, Finance    
 
                Address:    
 
                BioMed Realty, L.P.         17190 Bernardo Center Drive        
San Diego, California 92128    

 

- 3 -



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                KEYBANK NATIONAL ASSOCIATION,         as Administrative Agent  
 
 
           
 
  By:   /S/ MICHAEL P. SZUBA
 
Print Name: Michael P. Szuba    
 
      Title: Vice President    
 
                Address:    
 
                KeyBank — Real Estate Capital         127 Public Square — 8th
Floor         Mail Code: OH-01-27-0839         Cleveland, Ohio 44114        
Phone: 216-689-5984         Facsimile: 216-689-4997         Attn: Michael P.
Szuba    

 

- 4 -



--------------------------------------------------------------------------------



 



              Commitment: $25,000,000   MORGAN STANLEY BANK, N.A.    
 
           
 
  By:   /S/ RYAN VETSCH
 
Print Name: Ryan Vetsch    
 
      Title: Authorized Signatory    
 
                Address:    
 
                Morgan Stanley Bank, N.A.         One Utah Center         201
South Main Street, 5th Floor         Salt Lake City, Utah 84111        
Facsimile: 718-233-0967         Attention: Carrie D. Johnson    

 

- 5 -



--------------------------------------------------------------------------------



 



              Commitment: $30,000,000   DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
           
 
  By:   /S/ MICHAEL R. SUCHY
 
Print Name: Michael R. Suchy    
 
      Title: Vice President    
 
           
 
  By:   /S/ JAMES ROLISON    
 
           
 
      Print Name: James Rolison    
 
      Title: Managing Director    
 
                Address:    
 
                Deutsche Bank Trust Company Americas         c/o DB Services New
Jersey, Inc.         100 Plaza One, JCY03-0250         Jersey City, NJ 07311    
    Phone: 201-593-2168         Facsimile: 201-593-3073         Attn: Robert
Karlovits    

 

- 6 -